DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-17 are pending in this application.  

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 3, 5, 10-12 and 14-16 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Kalitsov et al. (US Patent Application Publication No 2021/0320245) hereinafter referred to as Kalitsov. 
Per Claims 1 and 5 Kalitsov discloses (see fig 10) a magnetic memory device, comprising
a magnetoresistance effect element (180), the magnetoresistance effect element including: 
a first ferromagnetic layer (22C); 
a second ferromagnetic layer (22D); 
a third ferromagnetic layer (including 136/146/348); 
a first non-magnetic layer (24C) between the first ferromagnetic layer (22C) and the second ferromagnetic layer (22D); and 
a second non-magnetic layer (135) between the second ferromagnetic layer (22D) and the third ferromagnetic layer (including 136/146/348), 
wherein the second ferromagnetic layer (22D) is between the first ferromagnetic layer (22C) and the third ferromagnetic layer (including 136/146/348), 
the third ferromagnetic layer (including 136/146/348) includes: a fourth ferromagnetic layer (136) in contact with the second non-magnetic layer (135); a third non-magnetic layer (348); and a fourth non-magnetic layer (146) between the fourth ferromagnetic layer (136) and the third non-magnetic layer (348), 
the first non-magnetic layer (24C) includes an oxide including magnesium (Mg) [0176], and 
a melting point of the fourth non-magnetic layer (146) is higher than a melting point of the third non-magnetic layer (348). Kalitsov teaches that (146) consists essentially of the at least one elemental metal, and the at least one elemental metal can be selected from Ir, Pd, Mg, Pt, W, Ta, Hf, Pd, Ru, or Rh (see [0101]). It is well known that tungsten has the highest melting point (MP 3,422ºC). Kalitsov also teaches that (348) can be magnesium oxide (MP 2,852ºC) or an aluminum oxide (MP 2,072ºC). Hence, the limitation is anticipated.
Per Claim 3 Kalitsov discloses (see fig 10) the device of claim 1 including where the second non-magnetic layer (135) includes at least one element selected from ruthenium (Ru), osmium (Os), rhodium (Rh), iridium (Ir), vanadium (V) and chromium (Cr). [0183]
Per Claim 10 Kalitsov discloses (see fig 10) the device of claim 1 including where the first ferromagnetic layer (22C) and the second ferromagnetic layer (22D) includes at least one element selected from iron (Fe), cobalt (Co) and nickel (Ni). [0175], 
Per Claims 11-12 Kalitsov discloses (see fig 10) the device of claim 1 including the magnetoresistance effect element, the first ferromagnetic layer, and the second ferromagnetic layer.  Additionally, claim 11 recites the performance properties of the device (i.e. wherein the magnetoresistance effect element demonstrates a first resistance in accordance with a first current flowing from the first ferromagnetic layer to the second ferromagnetic layer, and a second resistance in accordance with a second current flowing from the second ferromagnetic layer to the first ferromagnetic layer. Also wherein the first resistance is lower than the second resistance.).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Kalitsov.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 14 Kalitsov discloses (see fig 10) the device of claim 1 including where the first ferromagnetic layer (22C) is arranged below the second ferromagnetic layer (22D).
Per Claim 15 Kalitsov discloses (see fig 10) the device of claim 1 including memory cells, each of which including: the magnetoresistance effect element (180); and a switching element (402) coupled in series to the magnetoresistance effect element. (see figure 10; also see [0060])
Per Claim 16 Kalitsov discloses (see fig 10) the device of claim 15 including where the switching element is a two-terminal switching element. (see [0116]; also see [0060])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention..
Claim 13 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kalitsov as above.
Per Claim 13 Kalitsov discloses (see fig 10) the device of claim 1 including the first ferromagnetic layer (22C) and the second ferromagnetic layer (22D).
Kalitsov does not disclose where the first ferromagnetic layer is arranged above the second ferromagnetic layer.
While Kalitsov does not describe the layers as be interchanged however, does describe them as identical layers [0175]. Therefore it would have been obvious to one of ordinary skill in the art to form the device with the first ferromagnetic layer is arranged above the second ferromagnetic layer.

Allowable Subject Matter
Claims 2, 4, 6-9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894